Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 11/19/2020.
Claims 1, 3, 6-15, 18 have been amended.
Claims 21-22 have been added.
Claim 17 has been cancelled.
Claims 1-16, 18-22 are pending in the instant application.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16, 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,320,749; 9,782,481; 10,456,467 in view of BASKARAN et al (Preparation and Evaluation of PLGA-Coated Capsaicin Magnetic 
 The patent recites a magnetically responsive pharmaceutical comprising: magnetic nanoparticles (MNPs);  a TRPV1 protein agonist contacting the MNPs;  and an  exterior coating formed over the MNPs and the TRPV1 protein agonist, the exterior coating comprising a polymer, wherein the TRPV1 protein agonist forms an intermediate layer over the MNPs (see US 9,320,749 at claim 1), wherein the TRPV1 agonist is selected from the group consisting of capsaicin (see claim 2), which reads on a non-narcotic analgesic, wherein the polymer is selected from the group consisting of poly(lactic-co-glycolic acid) (PLGA) Polylactic acid (PLA), Polyglycolic acid (PGA), poly-D-lactic acid (PDLA), PLGA-dimethacrylate, fluorescent PLGA polymers, Poly(ethyl acrylate-co-methyl methacrylate-co-trimethylammonioethyl methacrylate chloride) 1:2:0.2, Poly(ethyl acrylate-co-methyl methacrylate-co-trimethylammonioethyl methacrylate chloride) 1:2:0.1, Ethyl cellulose, cellulose derivatives, and combinations thereof (see claim 3), wherein the MNPs comprise a material selected from the group consisting of iron, cobalt, nickel and combinations thereof (see claim 4). An oral pharmaceutical composition in solid unit dosage form comprising: from about 1% to about 100% of a magnetically responsive pharmaceutical, the magnetically responsive pharmaceutical comprising: magnetic nanoparticles (MNPs);  and a TRPV1 protein agonist contacting the MNPs;  and an coating surrounding the MNPs and the TRPV1 protein agonist, the coating comprising a polymer;  and from about 0% to about 99% pharmaceutically-acceptable excipients, wherein the TRPV1 protein agonist forms an 
The patents do not teach using an analgesic, such as botulinum toxin type A
BASKARAN using the same composition of magnetic nanoparticle, PLGA, and capsaicin, but for pain treatment.
	SANDRINI teaches the prior art had known of using botulinum neurotoxin type A for the treatment of pain (see title).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate botulinum neurotoxin type A, as an analgesic drug, in the patents. The person of ordinary skill in the art would have been motivated to make those modifications, because the composition can further treat pain, and reasonably would have expected success because botulinum neurotoxin type A and capsaicin are functional equivalents of pain medications.
The references do not specifically teach adding the ingredients in the ratio amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, drug loading capacity, release rate of the drug, therapeutic efficacy, etc.  Thus, absent some 
Note, Applicant’s claims 1-10, 15-16, 18-22 recite the intended use of “for tropical administration” in the preamble, wherein the patent’s composition would be capable of this intended use, because the patent’s composition has all the ingredients recited by Applicant.
Note, the patent disclosed the composition can be topically administered and adding liquid paraffin (see US 9,320,749 at col. 7, line 29-30), which is mineral oil.  Thus, it would have been obvious for one skilled in the art to add mineral oil and used orally or topically.

Claims 1-16, 18-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16,543,161 (reference application) in view of BASKARAN et al (Preparation and Evaluation of PLGA-Coated Capsaicin Magnetic Nanoparticles. Pharm Res. 2017 Jun;34(6):1255-1263.  Epub 2017 Mar 21) and SANDRINI et al (Botulinum neurotoxin type A for the treatment of pain: not just in migraine and trigeminal neuralgia. The Journal of Headache and Pain (2017) 18:38. Pg. 1-7).
The application recites a method for making a magnetically responsive pharmaceutical, comprising: precipitating ferromagnetic metal salts in the presence of ammonium hydroxide to obtain magnetic nanoparticles (MNPs); depositing a TRPV1 protein agonist in or around the MNPs;  and coating the MNPs and the TRPV1 protein agonist with a biodegradable polymer (see claim 1), wherein the ferromagnetic metal salts 
The application does not teach using an analgesic, such as botulinum toxin type A
BASKARAN teaches using the same composition of magnetic nanoparticle, PLGA, and capsaicin, but for pain treatment.
	SANDRINI teaches the prior art had known of using botulinum neurotoxin type A for the treatment of pain (see title).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate botulinum neurotoxin type A, as an analgesic drug, in the application. The person of ordinary skill in the art would have been motivated to make those modifications, because the composition can further treat pain, and reasonably would have expected success because botulinum neurotoxin type A and capsaicin are functional equivalents of pain medications.
The references do not specifically teach adding the ingredients in the ratio amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely 
Additionally, the difference between instant application and the patented claims is that the patent claims recites a composition.  However, it would have been obvious for one skilled in the art to follow the application to attain the composition.
Note, Applicant’s claims 1-10, 15-16, 18-22 recite the intended use of “for tropical administration” in the preamble, wherein the application’s composition would be capable of this intended use, because the application’s composition has all the ingredients recited by Applicant.
Note, the application disclosed the composition can be topically administered (see [0034]) and adding liquid paraffin (see [0037]), which is mineral oil.  Thus, it would have been obvious for one skilled in the art to add mineral oil and used orally or topically.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “cream-based” in the preamble, and claim 11 recites cream-base could read on cetyl ester wax, white wax, mineral oil, and sodium borate, wherein sodium borate is neither a wax or an oil, but a powdery mineral. Thus, there is no logic to what reads on a cream-base and what other ingredients could read on cream-base. For instance, water is a common ingredient used in cream. Is water considered a cream-base ingredient? Or could a tablet with sodium borate read on Applicant’s claim, since a tablet can be crushed with water and applied to the skin.
For compact prosecution purposes, any ingredient will read on “cream-base”, unless the claim defines what ingredients encompass this term, such as Applicant’s claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-10, 15-16, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over BASKARAN et al (Preparation and Evaluation of PLGA-Coated Capsaicin Magnetic Nanoparticles. Pharm Res. 2017 Jun;34(6):1255-1263.  Epub 2017 Mar 21) in view of SANDRINI et al (Botulinum neurotoxin type A for the treatment of pain: not just in migraine and trigeminal neuralgia. The Journal of Headache and Pain (2017) 18:38. Pg. 1-7).
BASKARAN teaches a composition comprising of: a magnetic nanoparticle (see title) core, such as iron (see pg. 1256, 1st col); non-narcotic analgesic, such as capsaicin (CAP)(see title), over the magnetic nanoparticle (MNP)(see pg. 1257, under Preparation of Magnetic Nanoparticles), which reads on forms an intermediate layer over the magnetic nanoparticle; and exterior coating of poly(lactic-co-glycolic acid (PLGA) (see pg. 1257, under Coating of Magnetic Nanoparticles with PLGA). Additional disclosures include: water suspension (see pg. 1257, 2nd col), which reads on excipient and cream-base; release of capsaicin to relieve pain and inflammation (see Abstract); ferric chloride and ferrous chloride wherein dissolved to make nanoparticles (see pg. 1257,under nd col); delivery of drugs using nanoparticles for targeted treatment of pain with fewer side effect (see pg. 1255-1256, under Introduction); using magnetic materials as vehicle to carry drug molecules to target specific locations in the body with the application of an external magnetic field is a very effective method to provide localized/sit-specific delivery of drug (see pg. 1256, 1st col); “Developing a strategy to treat diseases by delivering drugs close to the desired site will dramatically improve patients’ compliance and decrease adverse systemic reactions. For instance, many narcotic and non-narcotic analgesics that are used to treat pain pose several disadvantages due to their addiction, use dependence, and systemic side effects. A potential solution is to develop a target site-specific delivery of drugs to treat pain and other diseases. Refinement of a target site-specific delivery using magnetic nanoparticles is novel and has several advantages over conventional particles. That is, nanoparticles are better soluble and are therefore, more bioavailable” (see pg. 1256, 2nd col). Note, Applicant’s limitation of “about 1% to about 100%” reads on any amount of magnetically responsive pharmaceutical. Note, Applicant’s limitation of “about 0% to about 99%” pharmaceutically-acceptable excipients reads on 0% of excipients; capsaicin topical formulation is known in the prior art (see pg. 1260, under Discussion), wherein BASKARAN’s invention can be used for oral/sit specific therapeutics (see pg. 1260, under Discussion). 
	BASKARAN does not teach using an analgesic, such as botulinum toxin type A.

	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate botulinum neurotoxin type A, as the analgesic drug, in BASKARAN. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because botulinum neurotoxin type A and capsaicin are functional equivalents of pain medications.
The references do not specifically teach adding the ingredients in the ratio amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, drug loading capacity, release rate of the drug, therapeutic efficacy, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Note, Applicant’s claims 1-10, 15-16, 18-22 recite the intended use of “for tropical administration” in the preamble, wherein the prior art’ composition would be capable of this intended use, because the prior art’s composition has all the ingredients recited by Applicant.

1-16, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over BASKARAN et al (Preparation and Evaluation of PLGA-Coated Capsaicin Magnetic Nanoparticles. Pharm Res. 2017 Jun;34(6):1255-1263.  Epub 2017 Mar 21) in view of SANDRINI et al (Botulinum neurotoxin type A for the treatment of pain: not just in migraine and trigeminal neuralgia. The Journal of Headache and Pain (2017) 18:38. Pg. 1-7) and HUBER et al (US 3,758,682).
As discussed above, BASKARAN in view of SANDRINI teaches Applicant’s invention.
BASKARAN does not teach adding mineral oil.
HUBER teaches the prior art had known of using mineral oil, such as liquid paraffin, to make topical and oral formulations (see col. 24, line 20-25).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using mineral oil to make an oral or topical formulation. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow for oral or topical application, and reasonably would have expected success because oral and topical formulations are well-known in the prior art.

Claim 1-16, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,320,749 in view of BASKARAN et al (Preparation and Evaluation of PLGA-Coated Capsaicin Magnetic Nanoparticles. Pharm Res. 2017 Jun;34(6):1255-1263.  Epub 2017 Mar 21) and SANDRINI et al (Botulinum neurotoxin type A for the .
The patent ‘749 recites a magnetically responsive pharmaceutical comprising: magnetic nanoparticles (MNPs);  a TRPV1 protein agonist contacting the MNPs;  and an  exterior coating formed over the MNPs and the TRPV1 protein agonist, the exterior coating comprising a polymer, wherein the TRPV1 protein agonist forms an intermediate layer over the MNPs (see US 9,320,749 at claim 1), wherein the TRPV1 agonist is selected from the group consisting of capsaicin (see claim 2), which reads on a non-narcotic analgesic, wherein the polymer is selected from the group consisting of poly(lactic-co-glycolic acid) (PLGA) Polylactic acid (PLA), Polyglycolic acid (PGA), poly-D-lactic acid (PDLA), PLGA-dimethacrylate, fluorescent PLGA polymers, Poly(ethyl acrylate-co-methyl methacrylate-co-trimethylammonioethyl methacrylate chloride) 1:2:0.2, Poly(ethyl acrylate-co-methyl methacrylate-co-trimethylammonioethyl methacrylate chloride) 1:2:0.1, Ethyl cellulose, cellulose derivatives, and combinations thereof (see claim 3), wherein the MNPs comprise a material selected from the group consisting of iron, cobalt, nickel and combinations thereof (see claim 4). An oral pharmaceutical composition in solid unit dosage form comprising: from about 1% to about 100% of a magnetically responsive pharmaceutical, the magnetically responsive pharmaceutical comprising: magnetic nanoparticles (MNPs);  and a TRPV1 protein agonist contacting the MNPs;  and an coating surrounding the MNPs and the TRPV1 protein agonist, the coating comprising a polymer;  and from about 0% to about 99% pharmaceutically-acceptable excipients, wherein the TRPV1 protein agonist forms an intermediate layer over the magnetic nanoparticles (see claim 6), wherein the magnetic 
The patents does not teach using an analgesic, such as botulinum toxin type A
BASKARAN using the same composition of magnetic nanoparticle, PLGA, and capsaicin, but for pain treatment.
	SANDRINI teaches the prior art had known of using botulinum neurotoxin type A for the treatment of pain (see title).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate botulinum neurotoxin type A, as an analgesic drug, in the patents. The person of ordinary skill in the art would have been motivated to make those modifications, because the composition can further treat pain, and reasonably would have expected success because botulinum neurotoxin type A and capsaicin are functional equivalents of pain medications.
The references do not specifically teach adding the ingredients in the amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, drug loading capacity, release rate of the drug, therapeutic efficacy, etc.  Thus, absent some demonstration of .

Response to Arguments
	Applicant argues that Sandrini discloses botulinum neurotoxin type A for the treatment of chronic pain (see Title; Abstract). Sandrini fails to teach or suggest a pharmaceutical for topical administration comprising a magnetic nanoparticle (MNP) and a protein-based non-narcotic analgesic. Further, it is unreasonable to assert that one of ordinary skill in the art would combine the disclosure of Baskaran and Sandrini. First, the Examiner fails to identify with reasonable degree of specificity any advantages to support the combination of the magnetically responsive pharmaceuticals of Baskaran with botulinum neurotoxin type A as described in Sandrini. Rather, the Examiner merely states that a "person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because botulinum neurotoxin type A and capsaicin are functional equivalents of pain medications," without any recitation of actual advantages (see Office Action dated August 19, 2020, pg. 15, lines 19-21 ). Accordingly, the Examiner's rationale is improperly generic and conclusory, and any motivation to combine the references is apparently gained from Applicant's own disclosure. Thus, the Examiner has improperly relied on hindsight reasoning.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection above, Applicant’s claims 1-10, 15-16, 18-22 recite the intended use of “for tropical administration” in the preamble, wherein the prior art’ composition would be capable of this intended use, because the prior art’s composition has all the ingredients 
	Applicant argues that the Examiner improperly asserts that capsaicin and botulinum neurotoxin type A are functional equivalents of pain medications. As described in Baskaran, capsaicin acts on TRPV1, a non-selective cation channel which mediates heat and pain sensation ( see pg. 2, col. 2, lines 1-15). Capsaicin activates, or opens up the TRPV1 receptor on cells, thus allowing a continuous influx of ions which leads to desensitization of TRPV1 and ultimately, the effect of pain relief (see id). Botulinum neurotoxin type A, however, as described in Sandrini, works by blocking the release of acetylcholine at the neuromuscular junction by inhibiting the soluble N-ehtylmaleimidesensitive factor attachment protein receptor (SNARE) complex (see pg. 2, col. 1, lines 21-16 and Fig. 1). Accordingly, capsaicin and botulinum neurotoxin type A act upon different proteins and in different manners, and are therefore not functional equivalents that a person of ordinary skill in the art would simply substitute for one another.
	The Examiner finds this argument unpersuasive, because functional “equivalent” does not require to be “functional exact” as being argued by Applicant. Capsaicin and botulinum are both pain medications; thus, they are functional “equivalent” as pain medications.
	Applicant argues that assuming, arguendo, that capsaicin and botulinum neurotoxin type A are functional equivalents of pain medications, the combination would still not be obvious as there is no finite number of predictable solutions with a reasonable 
	The Examiner finds this argument unpersuasive, especially when Applicant’s examples only used bolutinum type A, but claims every possible pain medication that’s protein base.  Additionally, one skilled in the art would have an expectation because both drugs are known to be used as pain medications.
	Applicant argues that Thyagarajan fails to teach or suggest a pharmaceutical for topical administration comprising a magnetic nanoparticle (MNP) and a protein-based nonnarcotic analgesic. Therefore, Thyagarajan, Baskaran, Sandrini, either alone or in 
The Examiner finds this argument unpersuasive, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, the references in combination teaches Applicant’s invention as discussed in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618